Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is due to persuasiveness of applicant’s argument on pp. 6-7 of Remarks which is in line with the substance of discussion during the interview on 12/07/2021 (see Interview Summary mailed 12/10/2021) in regards to Oscarsson upon reconsideration. Thus, the rejections of the claims have been withdrawn. See also examiner’s statement of reasons for allowance in related application no. 14/540,213 in paragraph 4 on pp. 2-3 of Notice of Allowance mailed 12/02/2016. It would not have been obvious to one of ordinary skill in the art at the time of the invention to provide a reference electrode, a counter electrode, and an object that acts as a working electrode which is implantable or implanted and to pass a first electrical current through the working and counter electrode for a first length of time, wherein the first electrical current is varied such that a first electric potential of the working electrode is substantially constant relative to an electric potential of the reference electrode in a method of treating the surface of the object. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/REGINA M YOO/                                                                                    Primary Examiner, Art Unit 1799